Citation Nr: 0329909	
Decision Date: 10/31/03    Archive Date: 11/05/03	

DOCKET NO.  00-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic heart 
condition. 

2.  Entitlement to service connection for a chronic back 
disorder. 

3.  Entitlement to service connection for Meniere's disease, 
including hearing loss. 

4.  Entitlement to service connection for appendicitis, to 
include residuals of appendectomy. 

5.  Entitlement to service connection for a chronic leg 
disorder. 

6.  Entitlement to service connection for the residuals of 
kidney stones.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California. 

In a rating decision of February 1947, the RO denied 
entitlement to service connection for a chronic heart 
disorder.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
February 1947 decision denying entitlement to service 
connection for a chronic heart disorder, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO determined that such evidence was not, in 
fact, new and material, and the current appeal ensued.  
However, the law in effect at the time that the claim was 
originally denied did consider presumption of service 
connection for chronic diseases as contemplated in 38 C.F.R. 
§§ 3.307 and 3.309.  Because of this change in law, the claim 
must be considered denovo, as stated on the title page.

The Board notes that, based on a review of the file, it would 
appear that, in addition to those issues currently on appeal, 
the veteran seeks service connection for "jungle fungus."  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action. 


REMAND

The veteran in this case seeks service connection for a 
number of disabilities, among them, a back disorder, 
Meniere's disease, residuals of appendectomy, a leg disorder, 
residuals of kidney stones, post-traumatic stress disorder, 
and a chronic heart condition.  

In that regard, the Board notes that, based on a review of 
the veteran's claims folder, he has never been afforded a VA 
examination for compensation purposes.  In point of fact, at 
the present time, it is unclear which, if any, of the 
disabilities now under consideration the veteran currently 
experiences.  Under such circumstances, a comprehensive VA 
examination will be undertaken prior to a final adjudication 
of the veteran's claims.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that, despite the issuance (in June 2003) of 
a Supplemental Statement of the Case containing certain of 
the regulatory provisions pertaining to the VCAA, and a March 
2003 letter purporting to inform the veteran of his rights 
under that act, the RO has failed to provide the veteran and 
his representative with adequate notice of the VCAA, or of 
the information and evidence needed to substantiate his 
claims.  This lack of notice constitutes a violation of the 
veteran's due process rights.  Accordingly, the case must be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 1999, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The veteran should then be afforded 
additional VA examinations, by 
appropriate specialists, if necessary, in 
order to more accurately determine the 
exact nature and etiology of the 
disabilities currently at issue.  As 
regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examinations, 
the appropriate examiner or examiners 
should specifically comment as to whether 
the veteran currently suffers from 
chronic back and/or leg disorders, or 
residuals of appendectomy or kidney 
stones, as well as Meniere's disease, 
post-traumatic stress disorder, or a 
chronic heart condition.  Should it be 
determined that the veteran does, in 
fact, suffer from chronic manifestations 
of any of the disabilities at issue, an 
additional opinion is requested as to 
whether such manifestations are as likely 
as not the result of some incident or 
incidents of the veteran's period of 
active military service, or in the case 
of chronic disease, as likely as not was 
manifested within on year following 
separation from service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103(a) (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

5.  The RO should then review the 
veteran's claims for service connection 
for the disabilities at issue.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




